Citation Nr: 1014104	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
with headaches.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
seizure disorder with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to 
September 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.


REMAND

Service treatment records reflect that the Veteran was 
treated for a fractured left clavicle in September 1990 after 
he ran into a telephone pole with his bicycle.  The Veteran 
did not complain of any other trauma at that time, including 
trauma to the head, and no head trauma or injury was noted.  
At the time of his separation examination in August 1993, the 
Veteran was noted to have had a normal clinical examination 
of the head and neurologic system, with the Veteran reporting 
sleepwalking and recurrent headaches.  On his August 1993 
Report of Medical History, the Veteran reported a history 
sleepwalking and frequent headaches since 1991.  Service 
treatment records also indicate that in August 1993 the 
Veteran was treated for fainting, complaints of constant 
headaches, and constant facial twitching.  On examination, he 
had reproducible headache pain, with the head tender to 
palpation along the right frontal area.  He was diagnosed as 
having probable alcohol withdrawal, with possible organic 
brain injury.  

The earliest record of any seizure disorder is an October 
2002 private treatment note indicating that the Veteran had 
suffered a seizure.  November and December 2002 VA treatment 
notes indicate that the Veteran had had additional seizures, 
denied any history of a head injury, and stated that he 
believed that his seizures were related to his citalopram 
medication.  The Veteran was diagnosed as having a seizure 
disorder and abnormal magnetic resonance imaging (MRI) of the 
brain.  In February 2003, the Veteran stated that he felt 
that his Celexa medication was to blame for his seizures, and 
in addition to seizures he complained of tremors that came 
and went and some occasional headaches over the right eye.  

March 2005 VA treatment records indicate that the Veteran had 
a history of headaches and complex partial seizures that 
seemed to be secondary to a training accident years before at 
which time he also injured his left clavicle.  A September 
2005 VA treatment note indicates that the Veteran had complex 
partial seizures, and that an MRI showed left temporal 
encephalomalacia, likely caused by head trauma incurred while 
in the service.  A May 2006 VA neurology note indicates that 
the Veteran's seizures were most likely related to prior 
traumas, and it was noted that in the early 1990s the Veteran 
ran into a telephone pole while riding a bicycle and that 
since then he had had a number of altercations with resulting 
head trauma.  

A December 2006 VA treatment note indicates a history of 
post-service head injures including getting kicked in the 
head and being hit in the head with a baseball bat in 1994, 
and being in an auto accident around the year 2000.  It was 
noted that the examiner told the Veteran that his case for 
service connection for seizures was weak.  

The record thus reflects that the Veteran has a current 
seizure disorder with complaints of headaches.  It also 
reflects that the Veteran was treated for injuries from a 
bicycle accident, recurrent headaches, fainting, and facial 
twitching in service.  It furthermore reflects that on 
examination in service, his head was tender to palpation 
along the right frontal area and he was diagnosed as having 
possible organic brain injury.  Moreover, the medical 
evidence of record is conflicting as to whether a seizure or 
headache disorder is etiologically related to service, and it 
contains no indication that service treatment records or the 
claims file has been reviewed by any medical professional 
prior to expressing an opinion on the matter.  

In view of the entire record, there is not sufficient medical 
evidence to decide the Veteran's claims.  Therefore, a 
medical examination and opinion based on a review of the 
record is necessary.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disability.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine if 
he has a seizure disorder with 
headaches related to his service or to 
medical treatment provided by VA.  The 
claims folder must be provided to and 
reviewed by the examiner.  Based on 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion with respect to any 
seizure or headache disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.  If not, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disability is the 
result of carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on the 
part of VA in furnishing care or the 
result of an event not reasonably 
foreseeable in the furnishing of such 
care.  The rationale for each opinion 
expressed must also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


